DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 16/868,120 filed on 05/13/2020 and Preliminary Amendment filed on 07/20/2021. Claims 1-25 are pending in the office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16, 19, 21-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11056928. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim invention discloses a similar subject matter. 
However, the current claimed invention is a broader version of U.S. Patent No. 11056928 and different claim limitations arrangement.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention using either one of claimed invention would able to achieve similar result as the current claimed invention.
With respect to claim 1: an electronic device configured to receive wireless power from wireless power transmitting circuitry in or near a vehicle that has a vehicle remote keyless system configured to transmit vehicle remote keyless system beacons to a key and to receive wireless key signals from the key (‘928, claim 1, col. 16, ll. 51-56), the electronic device comprising: 
a battery (‘928, claim 1, col. 16, l. 59);
wireless power receiving circuitry configured to receive wireless power signals from the wireless power transmitting circuitry to charge the battery (‘928, claim 1, col. 16, ll. 57-60); and 
control circuitry configured (‘928, claim 1, col. 17, l. 1) to: 
detect a condition indicating that transmission of the wireless power signals will create interference with the vehicle remote keyless system beacons transmitted by the vehicle remote keyless system (‘928, claim 1, col. 17, l. 2-5); and 
mitigate the interference in response to detecting the condition (‘928, claim 1, col. 17, ll. 8-9).
With respect to claim 2: the electronic device of claim 1 wherein the wireless power receiving circuitry includes a wireless power receiving coil and wherein the control circuitry is configured to detect the condition using the wireless power receiving coil (‘928, claim 6, col. 17, ll. 27-32).
With respect to claim 3: the electronic device of claim 2 further comprising: wireless circuitry that includes a peak detector configured to use the wireless power receiving coil to measure a peak wireless signal magnitude at a beacon frequency 
With respect to claim 4: the electronic device of claim 2 further comprising: a receiver tuned to a frequency, wherein the control circuitry is configured to detect the condition by using the receiver tuned to the frequency to receive signals with the wireless power receiving coil (‘928, claim 3, col. 17, ll. 15-19).
With respect to claim 5: the electronic device of claim 4 wherein the receiver is configured to receive the vehicle remote keyless system beacons transmitted by the vehicle remote keyless system, wherein the control circuitry is configured to detect the condition based on the received vehicle remote keyless system beacons, and wherein the receiver is tuned to a frequency of 100 to 145 kHz (‘928, claims 4-5, col. 17, ll. 20-27).
With respect to claim 6: the electronic device of claim 4 wherein the receiver is configured to receive the wireless key signals transmitted by the key, wherein the control circuitry is configured to detect the condition based on the received wireless key signals, and wherein the receiver is tuned to a frequency of 300 MHz to 1000 MHz (‘928, claims 6-7, col. 17, ll. 28-34).
With respect to claim 7: the electronic device of claim 1 wherein the wireless power receiving circuitry includes a wireless power receiving coil, the circuitry further comprising an antenna separate from the wireless power receiving coil, wherein the 
With respect to claim 8: the electronic device of claim 7 further comprising: wireless circuitry that includes a peak detector configured to use the antenna to measure a peak wireless signal magnitude at a beacon frequency associated with the vehicle remote keyless system beacons transmitted by the vehicle remote keyless system, wherein the control circuitry is configured to detect the condition based on the measured peak wireless signal magnitude at the beacon frequency (‘928, claims 10-11, col. 18, ll. 21-26).
With respect to claim 9: the electronic device of claim 7 further comprising: a receiver tuned to a frequency, wherein the control circuitry is configured to detect the condition by using the receiver tuned to the frequency to receive signals with the antenna (‘928, claim 3, col. 17, ll. 15-19), wherein the receiver is configured to receive the vehicle remote keyless system beacons transmitted by the vehicle remote keyless system, wherein the control circuitry is configured to detect the condition based on the received vehicle remote keyless system beacons, and wherein the receiver is tuned to a frequency of 100 to 145 kHz (‘928, claims 4-5, col. 17, ll. 20-27).
With respect to claim 10: the electronic device of claim 9 wherein the receiver is configured to receive the wireless key signals transmitted by the key and wherein the control circuitry is configured to detect the condition based on the received wireless key signals (‘928, claim 10, col. 17, ll. 47-52).
With respect to claim 11: the electronic device of claim 10 wherein the receiver is tuned to a frequency of 300 MHz to 1000 MHz (‘928, claim 11, col. 17, ll. 53-54).
With respect to claim 12: the electronic device of claim 1 wherein the control circuitry is configured to mitigate the interference by transmitting commands to the wireless power transmitting circuitry in response to detection of the condition that cause the wireless power transmitting circuitry to alternately adjust the transmission of the wireless power signals between first and second modes in accordance with a duty cycle, wherein a given amount of power is transmitted by the wireless power transmitting circuitry in the first mode and less than the given amount of power is transmitted by the wireless power transmitting circuitry in the second mode (‘928, claim 14, col. 17, line 62- col. 18, line 3).
With respect to claim 13: the electronic device of claim 1 wherein the wireless power signals have a first frequency, wherein the vehicle remote keyless system signals have a second frequency, and wherein the control circuitry is configured to mitigate the interference by transmitting commands to the wireless power transmitting circuitry in response to detection of the condition that cause the wireless power transmitting circuitry to adjust the first frequency to be different than the second frequency (‘928, claim 15, col. 18, ll. 4-10).
With respect to claim 14: the electronic device of claim 1 wherein the control circuitry is configured to mitigate the interference by transmitting commands to the wireless power transmitting circuitry in response to detection of the condition that cause the wireless power transmitting circuitry to halt transmission of the wireless power signals between the wireless power transmitting circuitry and the wireless power receiving circuitry (‘928, claim 16, col. 18, ll. 11-15).
With respect to claim 15: the electronic device of claim 1 wherein the control circuitry is configured to mitigate the interference by prompting user input in response to detection of the condition and by transmitting commands to the wireless power transmitting circuitry in response to the user input that cause the wireless power transmitting circuitry to halt transmission of the wireless power signals (‘928, claim 17, col. 18, ll. 16-20).
As per claims 16, 19, 21-25: are similar subject claim 1, 9, 12-15, respectively. Thus, similar above analysis for claims 1, 9, 12-15 would apply to claims 16, 19, 21-25.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-10, 14, 16, 19, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colja et al., (U.S. Pat. 9735610).
With respect to claims 1 and 16: Colja discloses an electronic device (‘610, fig. 1, 120) configured to receive wireless power from wireless power transmitting circuitry (‘610, fig. 1, 120, col. 2, ll. 52-55) in or near a vehicle (‘610, fig. 1, 100, col. 2, ll. 60-62) that has a vehicle remote keyless system configured to transmit vehicle remote keyless system beacons to a key and to receive wireless key signals from the key (‘6910, fig. 1, 130, col. 2, line 62 – col. 3, line 18), the electronic device comprising: 
a battery (‘610, fig. 1, 120, col. 2, ll. 45-48, device includes battery);
wireless power receiving circuitry configured to receive wireless power signals from the wireless power transmitting circuitry to charge the battery (‘610, col. 2, ll. 44-55, col. 3, ll. 30-38, col. 5, ll. 16-32, and col. 7, ll. 7-8); and 
control circuitry  (‘610, fig. 3, 330) configured to: 
detect a condition indicating that transmission of the wireless power signals will create interference with the vehicle remote keyless system beacons transmitted by the vehicle remote keyless system (‘610, col. 3, ll. 19-25 and ll. 30-38, col. 5, ll. 38-52); and 
mitigate the interference in response to detecting the condition (‘610, col. 3, ll. 26-29, eliminate interference, and col. 3, ll. 38-43).

With respect to claim 7: the electronic device of claim 1 wherein the wireless power receiving circuitry includes a wireless power receiving coil (‘610, col. 2, ll. 52-55), the circuitry further comprising an antenna separate from the wireless power receiving coil, wherein the control circuitry is configured to detect the condition using the antenna (‘610, col. 5, ll. 38-52 and also see coil antenna of fig. 4).
With respect to claim 8: the electronic device of claim 7 further comprising: wireless circuitry that includes a peak detector (i.e., amplifier and rectifier or fig. 4 and fig. 5) configured to use the antenna (i.e., coil antenna) to measure a peak wireless signal magnitude at a beacon frequency associated with the vehicle remote keyless system beacons transmitted by the vehicle remote keyless system, wherein the control circuitry is configured to detect the condition based on the measured peak wireless signal magnitude at the beacon frequency (‘610, fig. 4-5 and col. 4, ll. 7-17).
With respect to claims  9 and 19: the electronic device of claim 7 further comprising: a receiver tuned to a frequency (e.g., the voltage follower and single frequency filter, see ‘610, fig. 4-5), wherein the control circuitry is configured to detect the condition by using the receiver tuned to the frequency to receive signals with the antenna (the single frequency filter receiving signals from the antenna via the voltage follower and outputting a signal tuned to the beacon frequency, see ‘610, fig. 4, and col. 4, ll. 8-41, which describes a receiver for subtracting a reference signal from the signal component from the wireless power transmitter as well as a circuit that is tuned to a frequency corresponding to a frequency of the signal from the vehicle control system and/or key fob), wherein the receiver is configured to receive the vehicle remote keyless system beacons transmitted by the vehicle remote keyless system, wherein the control circuitry is configured to detect the condition based on the received vehicle remote keyless system beacons (‘610, col. 3, ll. 30-66, wherein vehicle control signals may be detected i.e., vehicle remote keyless system beacon), and wherein the receiver is tuned to a frequency of 100 to 145 kHz (‘610, the embodiment of fig. 6, discuss the high pass filter being tuned to 118 KHz, which is within the recited range, see col. 5, ll. 56-60).
With respect to claim 10: the electronic device of claim 9 wherein the receiver is configured to receive the wireless key signals transmitted by the key and wherein the control circuitry is configured to detect the condition based on the received wireless key signals (‘610, col. 5, ll. 38-40 and col. 4, ll. 8-37, detecting a signal from a key fob).
With respect to claim 14 and 24: the electronic device of claim 1 wherein the control circuitry is configured to mitigate the interference by transmitting commands to the wireless power transmitting circuitry in response to detection of the condition that cause the wireless power transmitting circuitry to halt transmission of the wireless power signals between the wireless power transmitting circuitry and the wireless power receiving circuitry (‘610, col. 4, ll. 50-57).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Colja et al., (U.S. Pat. 9735610) in view of Iwasaki (US 10,897,163).
Colja discloses the limitations of claim 1, as discussed above, as well as the wireless power transmitting circuitry including a wireless power transmitting coil (“transmitter coil”; col.5, ll. 23-26). Additionally, Colja discloses the limitations of claims 7-10, which are correspond to the same limitations of claims 3-5. The only difference between claims 2-5 and Colja is that Colja does not disclose “wherein the control circuitry is configured to detect the condition using the wireless power transmitting coil” (Colja only discloses utilizing a separate antenna coil to detect signals relating to the vehicle fob; see discussion above). Iwasaki discloses similar signals being detected via the power transmission coil in a similar interference mitigation system. See col.5, ll. 13-25 and col.6, ll. 3-9. One of ordinary skill in the art would have recognized the intrinsic benefit of utilizing the power transmission coil for detection as a reduction of the physical size of the power transmitter, reduced cost, and/or a greater simplicity, since a separate fob receiver coil can be omitted. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have utilized the power transmission coil of Colja to detect the condition, as disclosed by Iwasaki, in order to have provided reduced physical size, reduced cost, and/or improved simplicity due to an omission of an additional antenna coil.

Claims 11-13, 17-18, 20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Colja et al., (U.S. Pat. 9735610) in view of Widmer (US 2012/0153894).
Colja discloses the limitations of claims 1 and 16, but does not disclose any of the limitations of claims 11-13, 17-18, 20, and 22-23.
With regard to claim 11, Colja discloses that a receiver may receive signals from the wireless key signals and detect the condition based on the wireless key signals, as discussed in greater detail with regard to claim 10 above. Colja, however, does not explicitly disclose that the receiver is tuned to a frequency of 300 MHz to 1000 MHz, as required by the claim. Widmer discloses that in a wireless key system, a wireless key may utilized a transmitter operating at 433 MHz (see [0085]). It therefore would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have utilized a receiver of Colja tuned to approximately 433 MHz, within the recited range of 300 MHz to 1000 MHz, in order to have realized detection of the wireless key signals as envisioned by Colja.
With regard to claims 12 and 22, Colja only discloses halting transmission of wireless power and does not disclose the mitigation action of “alternately adjusting the transmission of the wireless power signals between first and second modes in accordance with a duty cycle, wherein a given amount of power is transmitted by the wireless power transmitting circuitry in the first mode and less than the given amount of power is transmitted by the wireless power transmitting circuitry in the second mode”. Widmer discloses an interference mitigation technique may be to “generate a wireless power transmission cycle with a duty cycle including a wireless power transmission interval and a transmission pause interval”. See [0095]. One of ordinary skill in the art would have found the intrinsic benefit of such mitigation as the ability to wirelessly charge a device while reducing interference. Therefore, it would have been obvious 
With regard to claims 13 and 23, Colja only discloses halting transmission of wireless power and does not disclose the mitigation action of “wherein the wireless power signals have a first frequency, wherein the vehicle remote keyless system signals have a second frequency, and wherein the control circuitry is configured to mitigate the interference by adjusting the first frequency to be different than the second frequency in response to detection of the condition”. Widmer discloses another interference mitigation technique may be to switching to a different wireless power transfer frequency. See [0093] and [0100]. One of ordinary skill in the art would have found the intrinsic benefit of such mitigation as the ability to wirelessly charge a device while reducing interference. Therefore, it would have been obvious to one of ordinary skill in the art to have provided a wireless power transmission cycle with variable frequency interference mitigation technique for Colja in order to have provided wireless power transfer while reducing interference.
With respect to claims 17-18. Widmer teaches satellite navigation system circuitry configured to gather location information (i.e., an GPS navigation) (see Widmer, par. 75). Widmer also teaches a base charging alignment system may communication with an electric vehicle alignment system through a communication link to provide a feedback mechanism for more closely aligning with the base system induction coil. The communication for the information about the electric vehicle characteristics, battery 

With respect to claim 20: Widmer teaches further comprising: an inertial measurement unit (i.e., detection and sensor system), wherein the control circuitry is configured to detect the condition by using the inertial measurement unit to detect motion representative of vehicular travel (Widmer, par. 52, properly guide the driver or vehicle to the charging spot). One of ordinary skill in the art would have found the intrinsic benefit of such mitigation as the ability to wirelessly charge a device while .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Colja et al., (U.S. Pat. 9735610) in view of Iwasaki (US 10,897,163), and further in view of Widmer (US 2012/0153894). 
Colja discloses that a receiver may receive signals from the wireless key signals and detect the condition based on the wireless key signals, as discussed in greater detail with regard to claim 10 above. Colja, however, does not explicitly disclose that the receiver is tuned to a frequency of 300 MHz to 1000 MHz, as required by the claim. Widmer discloses that in a wireless key system, a wireless key may utilized a transmitter operating at 433 MHz (see [0085]). It therefore would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have utilized a receiver of Colja tuned to approximately 433 MHz, within the recited range of 300 MHz to 1000 MHz, in order to have realized detection of the wireless key signals as envisioned by Colja.

Allowable Subject Matter
Claims 15, 21, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose “control circuitry is configured to mitigate the interference by adjusting the wireless power transmission by prompting user input and halting transmission of the wireless power signals in response to the user input”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851